DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.    Claims 1-5 and 11-15, drawn to a method (and associated apparatus) of a terminal device determining whether a cell supports access by said terminal device, and said terminal device performing a measurement of that cell if said cell supports access by said terminal device, classified in H04W 48/14.
	II.    Claims 6-10 and 16-20, drawn to drawn to a method (and associated apparatus) of a network device receiving a measurement report, for a cell, from a terminal device, then determining whether the measured cell is a cell that supports access by the terminal device, and if said cell supports access by said terminal device, then performing a handover operation of the terminal device to said cell, classified in H04W 36/0058.
	The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In this case, Group I deals with the problem of a terminal device ascertaining whether a 
	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions 
During a telephone conversation with Han-Wei Chen on 1 December 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 11-15. Affirmation of this election must be made by applicant in replying to this Office Action. Claims 6-10 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, U.S. Patent Application Publication 2016/0227452 (hereinafter Liu).

determining, by a terminal device, whether a first cell is a cell that supports access by the terminal device (the cluster terminal determines whether a particular cell is an incompatible blacklist cell or a compatible cell, according to [0044]); and 
in case that the first cell is the cell that supports the access by the terminal device, measuring, by the terminal device, the first cell (if the cell is a compatible cell rather than an incompatible blacklist cell, then a measurement is performed on that cell, according to [0044]).
Regarding claim 11, Liu discloses a terminal device, comprising a processor, a memory and transceiver, wherein the memory is configured to store a program, the transceiver is configured to communicate with another device under control of the processor, and the processor, when executing the program in the memory (disclosed is a cluster terminal that comprises a processor, a memory that stores software, and a transceiver, according to Abstract, [0049]-[0056], Fig. 2), is configured to, 
determine whether a first cell is a cell that supports access by the terminal device (the cluster terminal determines whether a particular cell is an incompatible blacklist cell or a compatible cell, according to [0044]); and 
measure the first cell, in case that the first cell is the cell that supports the access by the terminal device (if the cell is a compatible cell rather than an incompatible blacklist cell, then a measurement is performed on that cell, according to [0044]).

Regarding claim 3, Liu discloses the method according to claim 1, wherein whether the first cell is the cell that supports the access by the terminal device is determined according to at least one of the following: network types supported by the terminal device, and network types supported by the first cell (a given cell is judged according to whether said cell is compatible with the cluster network [“network types supported by the first cell”], according to [0044]).
Regarding claim 4, Liu discloses the method according to claim 3, wherein the different network types are distinguished by at least one of the following: whether being a private network or a public network (the cluster network is a dedicated, private network, according to [0002]-[0003]).
	Regarding claim 12, Liu discloses the device according to claim 11, wherein the processor is further configured to: not measure the first cell, in case that the first cell is not the cell that supports the access by the terminal device (if the cell is a blacklist cell, then that cell is not measured by the cluster terminal, according to [0044]).
	Regarding claim 13, Liu discloses the device according to claim 11, wherein whether the first cell is the cell that supports the access by the terminal device is determined according to at least one of the following: network types supported by the terminal device, and network types supported by the first cell (a given cell is judged 
	Regarding claim 14, Liu discloses the device according to claim 13, wherein the different network types are distinguished by at least one of the following: whether being a private network or a public network (the cluster network is a dedicated, private network, according to [0002]-[0003]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1 and 11 above, in view of Talebi Fard et al., U.S. Patent Application Publication 2020/0314701 (hereinafter Talebi Fard).
	Regarding claim 5, Liu discloses all the limitations of claim 1.
	Liu does not expressly disclose that the network type supported by the terminal device only comprises a Closed access group (CAG) network, and the first cell is a cell outside an allowed CAG cell identifier group, the first cell is not the cell that supports the access by the terminal device.
	Talebi Fard discloses that the network type supported by the terminal device only comprises a Closed access group (CAG) network, and the first cell is a cell outside an allowed CAG cell identifier group, the first cell is not the cell that supports the access by the terminal device (a CAG-only UE is restricted to CAG cells and is unable to access non-CAG cells, according to [0175]-[0176]).

	One of ordinary skill in the art would have been motivated to make this modification in order to avoid excessive signaling (Talebi Fard:  [0175]).
	Regarding claim 15, Liu discloses all the limitations of claim 11.
	Liu does not expressly disclose that when the network type supported by the terminal device only comprises a Closed access group (CAG) network, and the first cell is a cell outside an allowed CAG cell identifier group, the first cell is not the cell that supports the access by the terminal device.
	Talebi Fard discloses that when the network type supported by the terminal device only comprises a Closed access group (CAG) network, and the first cell is a cell outside an allowed CAG cell identifier group, the first cell is not the cell that supports the access by the terminal device (a CAG-only UE is restricted to CAG cells and is unable to access non-CAG cells, according to [0175]-[0176]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with Talebi Fard such that when the network type supported by the terminal device only comprises a Closed access group (CAG) network, and the first cell is a cell outside an allowed CAG cell identifier group, the first cell is not the cell that supports the access by the terminal device.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645